                 Case 2:16-cr-00115-KJM Document 92 Filed 08/21/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:16-CR-00115-KJM
12                                Plaintiff,            STIPULATION AND ORDER REGARDING
                                                        BRIEFING SCHEDULE ON DEFENDANT’S
13                          v.                          MOTION FOR REDUCTION IN SENTENCE AND
                                                        COMPASSIONATE RELEASE
14   JAIME FERNANDEZ,
15                               Defendant.
16

17                                                  STIPULATION
18          1.      Defendant Jaime Fernandez filed a motion for reduction in sentence and compassionate
19 release on August 7, 2020. Docket No. 89. Pursuant to local rule, the government’s response is due by

20 August 14, 2020, and any reply due August 17, 2020. Government counsel requests additional time to

21 obtain records and draft the response brief.

22          2.      Counsel for the defendant does not oppose this request.
23

24

25

26

27

28
             Case 2:16-cr-00115-KJM Document 92 Filed 08/21/20 Page 2 of 3



 1         3. Accordingly, by this stipulation, the parties now request that:

 2                a)      The government’s opposition or response to defendant’s motion, Docket No. 89,

 3 be due on August 21, 2020; and

 4                b)      The defense reply, if any, will be due on August 28, 2020.

 5

 6         IT IS SO STIPULATED.

 7
                                                         McGREGOR W. SCOTT
 8                                                       United States Attorney
 9   Dated: August 14, 2020
                                                         /s/ Jason Hitt
10                                                       JASON HITT
                                                         Assistant United States Attorney
11

12
     Dated: August 14, 2020                              /s/ Douglas Beevers
13                                                       DOUGLAS BEEVERS
                                                         Counsel for Defendant
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
              Case 2:16-cr-00115-KJM Document 92 Filed 08/21/20 Page 3 of 3



 1                                                 ORDER

 2         Based upon the stipulation and representations of the parties, the Court adopts the proposed

 3 revised briefing schedule as follows:

 4                 a)     The government’s opposition or response to defendant’s motion, Docket No. 89,

 5 is due on August 21, 2020;

 6                 b)     The defense reply, if any, will be due on August 28, 2020.

 7         IT IS SO ORDERED.
 8 DATED: August 20, 2020.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
